Citation Nr: 0020134	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  96-37 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, currently diagnosed as paranoid schizophrenia 
with depression.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active service in the U.S. Marine Corps 
from November 1970 to November 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations by the Los Angeles Regional Office 
(RO) of the Department of Veterans Affairs (VA).  


REMAND

By rating actions in April and May 1995, the RO denied the 
compensation claim at issue in this appeal and also a claim 
seeking nonservice-connected disability pension benefits.  
The appellant's April 1996 notice of disagreement 
specifically included the issue of entitlement to nonservice-
connected disability benefits, but a statement of the case 
has never been issued by the RO on this issue.  Pursuant to 
Manlicon v. West, 12 Vet. App. 238 (1999), the Board is 
obliged to remand this matter to the RO for the issuance of a 
statement of the case on the pension issue.  

Furthermore, on his November 1994 application form seeking 
compensation benefits, the appellant specified that he had 
received psychiatric treatment for "paranoia" in 1971 at 
the Balboa Naval Hospital in San Diego, California, and 
subsequent treatment for "depression" in 1973-74 at a 
mental health facility in Marshall, Texas.  The extensive 
service medical records currently of record include many 1971 
and 1972 medical treatment records from the Balboa Naval 
Hospital, but no psychiatric treatment records.  The Board 
believes that a further search for these records should be 
made.  In addition, it is not apparent that the RO advised 
the appellant that any private psychiatric treatment records 
dating from 1973-74 should be submitted in order to complete 
his application.  See 38 U.S.C.A. § 5103(a) (West 1991; see 
also Robinette v. Brown, 8 Vet. App. 69 (1995).  

Accordingly, a remand is required in this appeal for the 
following:  

1.  The RO should issue a statement of 
the case to the appellant and his 
representative pertaining to the denial 
of his pension claim in April and May 
1995.  If a timely substantive appeal is 
received from the appellant, the RO 
should proceed with procedural 
development for eventual appellate review 
of this issue by the Board.  

2.  The RO should ask the service 
department to make a special search for 
additional service medical records 
pertaining to the claimed psychiatric 
treatment of the appellant at Balboa 
Naval Hospital, San Diego, California, in 
1971 or 1972.  Any additional service 
medical records received as a result of 
this search should be incorporated into 
the claims file.  

3.  The RO should also advise the 
appellant that any postservice medical 
records documenting the existence of, or 
treatment for, a psychosis within one 
year of his discharge from service in 
November 1972 should be obtained and 
submitted in support of his claim.  
Specifically, the RO should mention the 
medical records pertaining to treatment 
for depression in Marshall, Texas, in 
1973-74, which the appellant reported on 
his application form.  If he provides the 
necessary specificity together with the 
executed releases, the RO should also 
attempt to obtain any such medical 
records.  

4.  The RO should next readjudicate the 
claim seeking service connection for a 
psychiatric disability based upon a 
review of all of the relevant evidence.  

If the benefits sought are not granted, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  

The appellant need take no further action until he is so 
informed, but he may furnish additional evidence and/or 
argument on the matter while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).




